Title: From George Washington to Thomas McKean, 19 October 1781
From: Washington, George
To: McKean, Thomas


                  
                     Sir
                     Head Quarters near York 19th Octo. 1781.
                  
                  I have the Honor to inform Congress, that a Reduction of the British Army under the Command of Lord Cornwallis, is most happily effected—The unremitting Ardor which actuated every Officer & Soldier in the combined Army on this Occasion, has principally led to this Important Event, at an earlier period than my most sanguine Hopes had induced me to expect.
                  The singular Spirit of Emulation, which animated the whole Army from the first Commencement of our Operations, has filled my Mind with the highest pleasure & Satisfaction—and had given me the happiest presages of Success.
                  On the 17th instant, a Letter was received from Lord Cornwallis, proposing a Meeting of Commissioners, to consult on Terms for the Surrender of the Posts of York & Gloucester—This Letter (the first which had passed between us) opened a correspondence, a copy of which I do myself the Honor to inclose that Correspondence was followed by the Definitive Capitulation, which was agreed to, & Signed on the 19th Copy of which is also herewith transmitted—and which, I hope, will meet the Approbation of Congress.
                  I should be wanting in the feelings of Gratitude, did I not mention on this Occasion, with the warmest Sense of Acknowlegments, the very chearfull & able Assistance, which I have received in the Course of our Operations, from his Excellency the Count de Rochambeau, and all his Officers of every Rank, in their respective Capacities.  Nothing could equal this Zeal of our Allies, but the emulating Spirit of the American Officers, whose ardor would not suffer their Exertions to be exceeded.
                  The very uncommon Degree of Duty & Fatigue which the Nature of the Service required from the officers of Engineers & Artillery of both Armies, obliges me particularly to mention the Obligations I am under to the Commanding & other Officers of those Corps.
                  I wish it was in my Power to express to Congress, how much I feel myself indebted to The Count de Grasse and the Officers of the Fleet under his Command, for the distinguished Aid and Support which has been afforded by them; between whom, & the Army, the most happy Concurrence of Sentiments & Views have subsisted, and from whom, every possible Co-operation has been experienced, which the most harmonious Intercourse could afford.
                  Returns of the Prisoners, Military Stores, Ordnance, Shipping & other Matters, I shall do myself the Honor to transmit to Congress, as soon as they can be collected by the Heads of Departments, to which they belong.
                  Colo. Laurens & the Viscount de Noailles, on the Part of the combined Army, were the Gentlemen who acted as Commissioners for formg & settg the Terms of Capitulation & Surrender herewith transmitted—to whom I am particularly obliged for their Readiness & Attention exhibited on the Occasion.
                  Colo. Tilghman, one of my Aids de Camp, will have the Honor to deliver these dispatches to your Excellency—He will be able to inform you of every minute Circumstance which is not particularly mentioned in my Letter.  His Merits, which are too well known to need any observations at this Time, have gained my particular Attention——& I could wish that they may be honored by the Notice of your Excellency & Congress.
                  Your Excellency & Congress will be pleased to accept my Congratulations on this happy Event, & believe me to be with the highest Respect & Esteem Sir Your Excellencys Most Obedient and most humble Servant
                  
                     Go: Washington
                  
               